--------------------------------------------------------------------------------

Exhibit 10.3

ENGLISH TRANSLATION
OF
EXCLUSIVE PURCHASE OPTION AGREEMENT

This agreement (this “Agreement”) is entered into on October 22, 2010 by and
among:

(1)

Harbin Baixin Biotech Development Co., Ltd. (hereinafter referred to as “Harbin
Baixin”) a wholly foreign owned enterprise with limited liability which is
incorporated under the laws of the PRC, with its contact address at 7/F Jinhua
Mansion, 41 Hanguang Street, Nangang District, Harbin 150080, China;

    (2)

Han, Lianyun, female, a Chinese national with ID card number as
230103195609050068, with her contact address at Room 205, the 2nd Unit, No.75,
Wenjing St., Nangang District, Harbin;

    (3)

Han, Lianju, male, a Chinese national with ID card number as 230103195009061618,
with his contact address at Deputy 509, Railway St., Nangang District, Harbin;

    (4)

Han, Lianxue, male, a Chinese national with ID card number as
230103195308233215, with his contact address at No.18, Ashehe St., Nangang
District, Harbin;

    (5)

Zhang, Weihan, male, a Chinese national with ID card number as
230103198105020037, with his contact address at Room 205, the 2nd Unit, No.75,
Wenjing St., Nangang District, Harbin;

    (6)

Luan, Yuehong, female, a Chinese national with ID card number as
230103198105270626, with her contact address at Room 1610, the 1st Floor, No.59,
West Dawang Road, Chaoyang District, Beijing;

    (7)

Zhang, Chunming, male, a Chinese national with ID card number as
230502196901241312, with his contact address at No.13, Tiedong Alley, Zhanbei
Road, Jianshan District, Shuangya Mountain City, Heilongjiang;

    (8)

Li, Xinjun, male, a Chinese national with ID card number as 230106581023321,
with his contact address at No.4, Xiangbin Road, Xiangfang District, Harbin;

    (9)

Jiang, Nana, an Chinese national with ID card number as 230902197705081223, with
his contact address at No.70, Dacheng St., Nangang District, Harbin;

    (10)

Lang, Fengxi, male, a Chinese national with ID card number as
230107196403211030, with his contact address at Room 403, the 5th Unit, Dianji
2nd Building, No.10-5, Leyuan St., Dongli District, Harbin (collectively the
“Shareholders” and individually a “Shareholder”); and

1

--------------------------------------------------------------------------------


(11)

Heilongjiang Shuaiyi New Energy Development Co., Ltd. (hereinafter referred to
as “Heilongjiang Shuaiyi”), a limited liability company incorporated under the
laws of the PRC, with its contact address at No. 41, Hanguang St., Nangang
District, Harbin.

Harbin Baixin, the Shareholders and Heilongjiang Shuaiyi are individually
referred to as a “Party” and collectively referred to as the “Parties”.

Whereas:

A.

Han Lianyun, Han Lianju, Han Lianxue, Zhang Weihan, Luan Xuehong, Zhang
Chunming, Li Xinjun, Jiang Nana, Lang Fengxi are the shareholders of
Heilongjiang Shuaiyi. Han Lianyun holds 68.3% equity interests; Han Lianju holds
5% equity interests; Han Lianxue holds 5% equity interests; Zhang Weihan holds
5% equity interests; Luan Yuehong holds 4.66% equity interests; Zhang Chunming
holds 4% equity interests; Li Xinjun holds 3.17% equity interests; Jiang Nana
holds 3.17% equity interests and Lang Fengxi holds 1.7% equity interests, of
Heilongjiang Shuaiyi.

 

 

B.

On _______, 2010, Harbin Baixin and Heilongjiang Shuaiyi entered into a
Technical Service Agreement (together with any supplement or amendment thereto,
if any, hereinafter referred to as the “Service Agreement”).

 

 

C.

On _______, 2010, Harbin Baixin, the Shareholders and Heilongjiang Shuaiyi
entered into a Voting Rights Proxy Agreement (together with any supplement or
amendment thereto, if any, hereinafter referred to as the “Voting Rights Proxy
Agreement”).

 

 

D.

On _______, 2010, Harbin Baixin, the Shareholders and Heilongjiang Shuaiyi
executed an Equity Pledge Agreement (together with any supplement or amendment
thereto, if any, hereinafter referred to as the “Equity Pledge Agreement”),
pursuant to which the Shareholders agree to pledge all equity interests of
Heilongjiang Shuaiyi they hold to Harbin Baixin.

 

 

Therefore, the Parties have reached the following agreement  

 

1.

Grant of Rights

 

 

1.1

Each Shareholder hereby irrevocably grants Harbin Baixin a right (“Equity
Purchase Right”), pursuant to which, to the extent permitted by PRC laws
(including any laws, regulations, rules, notices, interpretations and any other
binding document promulgated by any central or local legislative, administrative
or judicial authorities, whether prior to or after the execution of this
Agreement, “PRC Laws”), during the term of this Agreement, Harbin Baixin may
from time to time purchase or designate one person or several persons
(“Designated Persons”) to purchase from such Shareholder all or part of
Heilongjiang Shuaiyi’s equity interests (“Purchased Equity Interests”) held by
such Shareholder for the price set forth in Article 3 hereof, in accordance with
such exercise procedures as may be determined by Harbin Baixin in its
discretion.

2

--------------------------------------------------------------------------------


1.2

Without Harbin Baixin’s prior written consent, the Shareholder shall not sell,
transfer or otherwise dispose of, or grant any third party the right to
purchase, all or any part of Purchased Equity Interests. Heilongjiang Shuaiyi
hereby consents to the grant of the Equity Purchase Right by the Shareholders to
Harbin Baixin. The term “Person” as used in this Agreement shall include natural
persons, legal persons or other non-legal person entities.

    2.

Exercise of Rights

    2.1

Harbin Baixin shall exercise its Equity Purchase Right in accordance with the
PRC Laws. Harbin Baixin is entitled to decide, at its sole discretion, the time,
method and frequency with respect to the exercise of the Equity Purchase Right.

    2.2

If Harbin Baixin exercises its Equity Purchase Right, in order to ensure the
equity transfer in full compliance, substantively and procedurally, with this
Agreement and relevant laws, the Shareholders and Heilongjiang Shuaiyi covenant
to jointly or individually take the following actions:


  (1)

Harbin Baixin shall send a notice to the Shareholders and Heilongjiang Shuaiyi
(the “Equity Purchase Notice”) in the form and substance as set forth in Annex
A.

        (2)

Within seven (7) business days after the receipt of the Equity Purchase Notice
by the Shareholders and Heilongjiang Shuaiyi, the Shareholders and Heilongjiang
Shuaiyi shall prepare and execute all the necessary documents relating to the
transfer of the Purchased Equity Interests. If necessary, the Shareholders and
Heilongjiang Shuaiyi shall execute an Equity Transfer Agreement in the form as
set forth in Annex B (the “Equity Transfer Agreement”), or in the form and
substance as otherwise required by PRC Laws and regulations. Each of the
Shareholders shall execute and deliver to Harbin Baixin a power of attorney in
the form and substance as set forth in Annex C, authorizing the Persons
designated by Harbin Baixin as a representative of such Shareholder to execute
and deliver the Equity Transfer Agreement and such other documents as provided
for under this Agreement.

3

--------------------------------------------------------------------------------


  (3)

Unless the Parties agree otherwise, the closing of the transfer of the Purchased
Equity Interests shall not be later than the fifteenth business day after the
receipt of the Equity Purchase Notice by the Shareholders and Heilongjiang
Shuaiyi.

        (4)

The Shareholders and Heilongjiang Shuaiyi shall take all necessary actions to go
through and accomplish without delay the approval and registration procedures
necessary to effectively register the Purchased Equity Interests under Harbin
Baixin’s name.

        (5)

The Shareholders and Heilongjiang Shuaiyi shall take all necessary actions to
ensure that the transfer of the Purchased Equity Interests is not interfered
with, either substantively or procedurally. Apart from the conditions expressly
set forth under this Agreement, the Shareholders and Heilongjiang Shuaiyi shall
not set up any barriers or impose any restrictive conditions for the transfer of
the Purchased Equity Interests.


3.

Transfer Price

    3.1

At the time of Harbin Baixin exercising the Equity Purchase Right, the purchase
price for the Purchased Equity Interests shall be the lowest price permitted
under PRC Laws at the time of such purchase.

    3.2

All taxes, fees and expenses incurred in connection with the transfer of the
Purchased Equity Interests shall be the responsibility of the respective Parties
in accordance with the requirements of PRC Laws.

    4.

Representations and Warranties

    4.1

Heilongjiang Shuaiyi hereby represents and warrants that,


  (1)

Without Harbin Baixin’s prior written consent, it shall not supplement or amend
or modify its articles of association in any manner, nor shall it increase or
decrease its registered capital or change the structure of the registered
capital in any manner;

        (2)

It will maintain its existence, prudently and effectively conduct its business
operations according to good financial and business standards and practices;

        (3)

Without Harbin Baixin’s prior written consent, it shall not transfer, mortgage
or otherwise dispose of the lawful rights and interests to any assets, business
or revenues of Heilongjiang Shuaiyi at any time after the execution date hereof,
nor shall it permit the existence of any security interest over such rights and
interests;

4

--------------------------------------------------------------------------------


  (4)

It shall not incur or allow Heilongjiang Shuaiyi to incur any liabilities,
except (i) those liabilities incurred in the ordinary course of business (but
not through loan), and (ii) those liabilities that have been disclosed to Harbin
Baixin and agreed to by Harbin Baixin in writing;

        (5)

It shall operate the entire business in the ordinary course of business,
maintain the value of the assets of Heilongjiang Shuaiyi;

        (6)

Without Harbin Baixin’s prior written consent, it shall not provide any loans or
any guarantee to any person;

        (7)

At Harbin Baixin’s request, it shall provide Harbin Baixin with all information
regarding Heilongjiang Shuaiyi’s business operation and financial condition;

        (8)

Without Harbin Baixin’s prior written consent, it shall not merge or enter into
alliance with any Person, nor shall it acquire, or be acquired by, or invest in
any Person;

        (9)

Without Harbin Baixin’s prior written consent, it shall not distribute in any
manner to the Shareholders any bonus, dividend or other returns from the equity
interests of Heilongjiang Shuaiyi held by the Shareholders.


4.2 The Shareholders undertake and warrant that:


  (1)

Without Harbin Baixin’s prior written consent, at any time from the execution
date of this Agreement, they shall not sell, transfer, mortgage or otherwise
dispose of any equity interests of Heilongjiang Shuaiyi it holds, nor shall it
permit the existence of any encumbrances on such rights and interests;

        (2)

Without Harbin Baixin’s prior written consent, they shall not approve the joint
venture or alliance of Heilongjiang Shuaiyi with any Person, or its merger or
acquisition of or by any person, or investment in any Person;

        (3)

they shall vote at the shareholders’ meeting of Heilongjiang Shuaiyi to approve
the transfer of the Purchased Equity Interests provided for under the agreement;

        (4)

Prior to the transfer of the equity interests to Harbin Baixin, in order to
maintain the ownership of the equity interests, they undertake to execute all
documents, take all actions, make all claims to third parties, and defend all
claims by third parties, as are necessary or appropriate to maintain the
ownership of the equity interests;

5

--------------------------------------------------------------------------------


  (5)

Upon request by Harbin Baixin, they shall nominate or appoint the persons
appointed by Harbin Baixin as directors and senior management of Heilongjiang
Shuaiyi;

        (6)

At the request of Harbin Baixin at any time, they shall promptly transfer the
equity interests of Heilongjiang Shuaiyi they hold to Harbin Baixin and/or the
designated person and waive the right of first refusal over the equity interests
of Heilongjiang Shuaiyi;

        (7)

They shall strictly comply with the provisions of this Agreement and other
relevant agreements collectively or individually executed by the Parties to this
Agreement, fully perform its obligations hereunder or thereunder, and will not
commit any act or omission which may affect the validity or enforceability
hereof or thereof.


4.3

The Shareholders and Heilongjiang Shuaiyi undertake and warrant jointly and
severally to Harbin Baixin that, on the execution date of this Agreement and at
the time of each purchase of the equity interests:

      (1)

They have the power and capacity to execute and perform this Agreement, and to
execute, in accordance with this Agreement, any Equity Transfer Agreement. Upon
the execution, this Agreement and the Equity Transfer Agreement will constitute
valid and binding obligations of such Parties, enforceable against such Parties
according to their terms;

      (2)

The execution, delivery and performance of this Agreement by each of the
Shareholders and Heilongjiang Shuaiyi will not (i) conflict with, result in a
breach or violation of or constitute (or with notice or lapse of time or both
constitute) a default under, (A) the business license, articles of association,
permits, government approval for its incorporation, agreements concerning its
incorporation or any other charter documents of such Party, or (B) any laws to
or by which such Party is subject or bound, or (C) any contracts or other
documents to which such party is a party or to or by which it (or any of its
properties or assets) is subject or bound; (ii) result in the creation of, or
give any person the right to create, any lien or encumbrance upon the assets of
such Party; (iii) terminate or modify, or give any third party the right to
terminate or modify, the provisions or terms of any contracts or other documents
to which such party is a party or to or by which it (or any of its properties or
assets) is subject or bound; or (iv) result in any suspension, revocation,
impairment, forfeiture or nonrenewal of any permits applicable to such Party;

6

--------------------------------------------------------------------------------


  (3)

The Shareholders lawfully and effectively own the equity interests of
Heilongjiang Shuaiyi. Except for the Equity Pledge Agreement, the Shareholders
have not created any encumbrance on the equity interests of Heilongjiang
Shuaiyi;

        (4)

No lawsuit, arbitration or administrative proceeding is pending or threatened
with respect to the equity interests or assets of Heilongjiang Shuaiyi.


5.

Effectiveness and Term

      5.1

This Agreement becomes effective from the execution date hereof.

      5.2

This Agreement shall take effect as of the execution date and will remain in
force until terminated by all the Parties in writing or, if earlier, until all
of the equity interests held by the Shareholders in Heilongjiang Shuaiyi have
been lawfully and effectively transferred to Harbin Baixin and/or its designated
Person(s).

      6.

Liabilities for breach of contract

      6.1

Except as otherwise provided herein, if a Party (the “Party in Breach”) fails to
perform a certain obligation hereunder or otherwise breaches this Agreement, the
other Parties (the “Harmed Party”) may:

      (1)

Serve a written notice to the Party in Breach stating the nature and scope of
the breach and demanding the Party in Breach to cure such breach at its own
expense within a reasonable period of time as specified therein (the “Cure
Period”); and

      (2)

If the Party in Breach fails to cure the breach during the Cure Period, the
Harmed Party is entitled to demand that the Party in Breach assume all
liabilities resulting therefrom, and compensate the Harmed Party for all
economic losses actually incurred by the Harmed Party in connection therewith,
including, without limitation, all attorneys’ fees and litigation and
arbitration expenses relating thereto. The Harmed Party shall also be entitled
to request that the court or arbitration panel order specific performance and/or
compulsory enforcement of this Agreement. The remedies provided hereunder to the
Harmed Party shall not affect the right of the Harmed Party to seek any other
remedy provided by laws.

      7.

Fees and Expenses

      7.1

Except as otherwise provided herein, each Party shall be separately responsible
for the fees and expenses incurred by such Party in connection with the
drafting, negotiation, execution and performance of this Agreement.

7

--------------------------------------------------------------------------------


8.

Governing Law and Settlement of Dispute

    8.1

The validity, interpretation, performance and resolution of disputes of this
Agreement shall be governed by PRC Laws.

    8.2

All the disputes arising out of the execution and performance of this Agreement
shall be resolved through friendly negotiations. In the event that any dispute
is not resolved by friendly consultations within thirty (30) days after the date
such dispute arises, any Party may submit such dispute to China International
Economic and Trade Arbitration Commission for arbitration in Beijing in
accordance with its arbitration rules then in force. The arbitration award shall
be final and binding on all of the Parties.

    8.3

Except for the matters in dispute, the Parties shall continue to perform the
other provisions of this Agreement pending the resolution of the dispute.

    9.

Force Majeure

    9.1

“Force Majeure” shall mean the unforeseeable, unavoidable and insurmountable
events which prevent a Party from partially or fully performing this Agreement.
Such events include but not limited to earthquakes, typhoons, floods, fires,
wars, strikes, riots, governmental acts, change to laws and regulations or their
application.

    9.2

If an event of Force Majeure occurs, the obligation of the impacted Party shall
forthwith suspend during the period of delay caused by such Force Majeure, the
performance period of the impacted Party shall be extended for a period of equal
length, and no penalty or liability shall be imposed upon the impacted Party. If
an event of Force Majeure occurs, the Parties shall immediately negotiate to
seek a fair solution and make all reasonable efforts to minimize the impact of
the Force Majeure

    10.

Miscellaneous Provisions

    10.1

If in accordance with PRC Laws, any provision of this Agreement becomes invalid,
illegal or unenforceable, all other provisions of this Agreement shall remain in
full force and effect. When any provision is determined to be invalid, illegal
or unenforceable, the Parties shall negotiate in good faith to amend this
Agreement and achieve, in a mutually acceptable method and to the extent
possible, the original purpose of the Parties.

8

--------------------------------------------------------------------------------


10.2

This Agreement constitutes the entire agreement among the Parties hereto with
respect to the subject matter hereof and supersedes all prior consultations,
negotiations and agreements with respect to such subject matter.

    10.3

A Party’s failure to exercise or delay in exercising a certain right hereunder
shall not constitute a waiver thereof, and the exercise or partial exercise of a
certain right by a Party shall not preclude such Party from exercising such
right in the future.

    10.4

During the term of this Agreement, no Party shall transfer part or all of its
rights or obligations hereunder to any third party without the prior written
consent of the other Parties in writing, provided that Harbin Baixin may
transfer all or any of its rights and/or obligations hereunder. This Agreement
shall be binding on the Parties and its lawful successors and assignees.

    10.5

Headings of all paragraphs are for convenience of reference only and shall not
affect the meaning or interpretation of this Agreement.

    10.6

Unless otherwise specified, references to “Articles”, “Paragraphs” and “Annexes”
are references to “Articles”, “Paragraphs” and “Annexes” of this Agreement.

    10.7

Any notice or written letter (including but not limited to the written letter or
notice under this Agreement) served by a Party to the other Party shall be sent
via mail or facsimile in a timely manner. A notice or written letter, if sent
via mail, shall be deemed received as of the third business day after the date
of delivery, and, if sent via facsimile, shall be deemed to be received as of
the first business day after the date of delivery.

    10.8

The Parties may execute supplementary agreements in relation to this Agreement
and relevant affairs. These supplementary agreements have the same legal force
as this Agreement.

    10.9

This Agreement is written in the Chinese language in 11 original copies, one for
each Party. The Parties may execute duplicate copies of this Agreement.

(The remainder of this page is intentionally left blank.)

9

--------------------------------------------------------------------------------

This page is the signature page of the “Exclusive Purchase Option Agreement”.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

Harbin Baixin Biotech Development   Heilongjiang Shuaiyi New Energy Co., Ltd.  
Development Co., Ltd.       By: /s/ Zhang Weihan   By: /s/ Han Lianyun Name:
Zhang Weihan   Name: Han Lianyun Title: Authorized Representative   Title:
Authorized Representative             Han Lianyun   Han Lianju       By: /s/ Han
Lianyun   By: /s/ Han Lianju Name: Han Lianyun   Name: Han Lianju Title:
Shareholder   Title: Shareholder             Han Lianxue   Zhang Weihan      
By: /s/ Han Lianxue   By: /s/ Zhang Weihan Name: Han Lianxue   Name: Zhang
Weihan Title: Shareholder   Title: Shareholder             Luan Yuehong   Zhang
Chunming       By: /s/ Luan Yuehong   By: /s/ Zhang Chunming Name: Luan Xuehong
  Name: Zhang Chunming Title: Shareholder   Title: Shareholder             Li
Xinjun   Jiang Nana       By: /s/ Li Xinjun   By: /s/ Jiang Nana Name: Li Xinjun
  Name: Jiang Nana Title: Shareholder   Title: Shareholder             Lang
Fengxi           By: /s/ Lang Fengxi     Name: Lang Fengxi     Title:
Shareholder    

10

--------------------------------------------------------------------------------

ANNEX A
NOTICE FOR EQUITY PURCHASE

Han Lianyun (PRC ID No: 230103195609050068); Han Lianju (PRC ID No:
230103195009061618); Han Lianxue (PRC ID No: 230103195308233215); Zhang Weihan
(PRC ID No: 230103198105020037); Luan Yuehong (PRC ID No: 230103198105270626);
Zhang Chunming (PRC ID No: 230502196901241312); Li Xinjun (PRC ID No:
230106581023321); Jiang Nana (PRC ID No: 230902197705081223); and Lang Fengxi
(PRC ID No: 230107196403211030) (collectively the “Shareholders” and
individually a “Shareholder”); Heilongjiang Shuaiyi New Energy Development Co.,
Ltd. (“Shuaiyi New Energy”)

Dear Sirs:

Reference is made to the Exclusive Purchase Option Agreement entered into by and
among Han Lianyun, Han Lianju, Han Lianxue, Zhang Weihan, Luan Yuehong, Zhang
Chunming, Li Xinjun, Jiang Nana, Lang Fengxi, Heilongjiang Shuaiyi and us as of
_______ , 2010 (the “Purchase Option Agreement”). Terms and expressions defined
in the Purchase Option Agreement have the same meanings when used herein.

We hereby elect to exercise the Equity Purchase Right as provided for under the
Purchase Option Agreement, and to [purchase /designate [insert Designated
Person(s)] as the Designated Persons to purchase] the [º] percentage ([º]%)
equity interests (registered capital of Heilongjiang Shuaiyi) held by [insert
Shareholder]. According to the Purchase Option Agreement, the Shareholders and
Heilongjiang Shuaiyi shall complete the equity transfer as provided herein with
15 business days after receipt of this Notice.

Harbin Baixin Biotech Development Co., Ltd.

By:
Name:
Title:

Date:

ANNEX A

--------------------------------------------------------------------------------

ANNEX B
EQUITY TRANSFER AGREEMENT

THIS EQUITY TRANSFER AGREEMENT (the “agreement”) is made on [insert date]:

BETWEEN

(1)

[The Shareholder who transfers equity interests] (“Transferor”); and

    (2)

[Harbin Baixin Biotech Development Co., Ltd. or the Designated Person(s)]
(“Transferee”).

IT IS AGREED AS FOLLOWS:

1.

The Transferor hereby agrees to sell to the Transferee, and the Transferee
hereby agrees to purchase, from the Transferor, the [º] percentage ([º]%) equity
interests ([º]% of the registered capital) of Heilongjiang Shuaiyi New Energy
Development Co., Ltd. (the “Purchased Equity”).

    2.

From and after the completion of the equity transfer, the Transferor shall not
be entitled to any rights or benefits with respect to the Purchased Equity, and
the Transferee shall acquire all rights and benefits with respect to the
Purchased Equity.

    3.

The validity, interpretation, performance and settlement of dispute of this
agreement shall be governed by PRC Laws. All the disputes arising out of the
execution and performance of this Agreement shall be resolved through friendly
negotiations. In the event that any dispute is not resolved by friendly
consultations within thirty (30) days after the date such dispute arises, either
party may submit the dispute to China International Economic and Trade
Arbitration Commission for arbitration in Beijing in accordance with its
arbitration rules then in force. The arbitration award shall be final and
binding on the parties. Except for the matters in dispute, the Parties shall
continue to perform the other provisions of this Agreement pending the
resolution of the dispute.

    4. This Agreement shall become effective from the date of execution by both
parties.


[Transferor] [Transferee]     By: By: Name: Name: Title: Title:

ANNEX B

--------------------------------------------------------------------------------

ANNEX C
IRREVOCABLE POWER OF ATTORNEY

I hereby issues this Power of Attorney in accordance with the Exclusive Purchase
Option Agreement entered into by and among Harbin Baixin Biotech Development
Co., Ltd. (“Harbin Baixin”), Heilongjiang Shuaiyi New Energy Development Co.,
Ltd ( “Heilongjiang Shuaiyi”) and other Shareholders of the Heilongjiang Shuaiyi
as of [º], 2010 (the “Purchase Option Agreement”).

I hereby irrevocably appoints and authorizes [Insert name of the designated
person(s)] (the “Representative”) as my Representative, with full power and
authority, to (i) prepare and execute the Equity Transfer Agreement (as defined
in the Purchase Option Agreement); and (ii) prepare and execute all the other
necessary documents relating to the transfer of the Purchased Equity Interests
(as defined in the Purchase Option Agreement); and (iii) go through the relevant
procedures for transfer of the Purchased Equity Interests.

I hereby agree and acknowledge that the Representative has full power and
authority to exercise, in its sole discretion, the rights entrusted under this
Power of Attorney, and I further undertakes to assume any obligations or
liabilities resulting from the exercise by the Representative of the rights
entrusted hereunder.

This Power of Attorney shall take effect as of the execution date and shall
remain in effect during the term of the Purchase Option Agreement.

Signature:

By:
Name:
Date:

ANNEX C

--------------------------------------------------------------------------------